

	

		II

		109th CONGRESS

		1st Session

		S. 1739

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Leahy introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the material witness statute to strengthen

		  procedural safeguards, and for other purposes.

	

	

		1.Release or detention of a

			 material witness

			(a)Amendments to

			 title 18Section 3144 of title 18, United States Code, is amended

			 to read as follows:

				

					3144.Release or

				detention of a material witness

						(a)Arrest of

				material witness

							(1)In

				generalA judicial officer may order the arrest of a person as a

				material witness, if it appears from an affidavit filed by a party in a

				criminal case before a court of the United States, or by an attorney for the

				Government in a matter occurring before a Federal grand jury, that there is

				probable cause to believe that—

								(A)the testimony of

				such person is material in such case or matter; and

								(B)the person has

				been served with a summons or subpoena and failed or refused to appear as

				required.

								(2)ExceptionA

				judicial officer may waive the summons or subpoena requirement described in

				paragraph (1)(B), if the judicial officer finds by clear and convincing

				evidence that the service of a summons or subpoena—

								(A)is likely to

				result in the person fleeing; or

								(B)cannot adequately

				secure the appearance of the person as required.

								(b)Warrant for

				material witness

							(1)RequirementsA

				warrant issued under subsection (a) shall—

								(A)contain the name

				of the material witness or, if the name of such witness is unknown, a name or

				description by which the witness can be identified with reasonable

				certainty;

								(B)specify that the

				testimony of the witness is sought in a criminal case or grand jury

				proceeding;

								(C)command that the

				witness be arrested and brought without unnecessary delay before a judicial

				officer;

								(D)inform the

				witness of the witness’s right to retain counsel or to request that counsel be

				appointed if the witness cannot obtain counsel; and

								(E)be signed by a

				judicial officer.

								(2)Execution of

				warrant

								(A)Arrest of

				witnessA warrant issued under subsection (a) shall be executed

				by arresting the material witness.

								(B)Warrant to be

				provided to witness

									(i)In

				generalUpon arrest, an officer possessing the warrant shall show

				such warrant to the material witness.

									(ii)Warrant not in

				possession of arresting officerIf an officer does not possess

				the warrant at the time of arrest of a material witness, an officer—

										(I)shall inform the

				witness of the existence and purpose of the warrant; and

										(II)at the request

				of the witness, shall provide the warrant to the witness as soon as

				possible.

										(3)Return of

				warrant

								(A)After

				executionAfter executing a warrant issued under subsection (a),

				an officer shall return the warrant to the judicial officer before whom the

				material witness is brought in accordance with subsection (c).

								(B)Unexecuted

				warrantAt the request of an attorney for the United States

				Government, an unexecuted warrant shall be brought back to and canceled by a

				judicial officer.

								(c)Initial

				appearance

							(1)Appearance upon

				arrestA material witness arrested pursuant to a warrant issued

				under subsection (a) shall be brought without unnecessary delay before a

				judicial officer.

							(2)Place of

				initial appearanceThe initial appearance of a material witness

				arrested pursuant to a warrant issued under subsection (a) shall be—

								(A)in the district

				of arrest; or

								(B)in an adjacent

				district if—

									(i)the appearance

				can occur more promptly there; or

									(ii)the warrant was

				issued there and the initial appearance will occur on the day of the

				arrest.

									(3)ProceduresAt

				the initial appearance described in paragraph (2), a judicial officer

				shall—

								(A)inform a material

				witness of—

									(i)the warrant

				against the witness, and the application and affidavit filed in support of the

				warrant; and

									(ii)the witness’s

				right to retain counsel or to request that counsel be appointed if the witness

				cannot obtain counsel;

									(B)allow the witness

				a reasonable opportunity to consult with counsel;

								(C)release or detain

				the witness as provided by subsection (d); and

								(D)if the initial

				appearance occurs in a district other than where the warrant issued, transfer

				the witness to such district, provided that the judicial officer finds that the

				witness is the same person named in the warrant.

								(d)Release or

				detention

							(1)In

				generalUpon the appearance before a judicial officer of a

				material witness arrested pursuant to a warrant issued under subsection (a),

				the judicial officer shall order the release or detention of such

				witness.

							(2)Release

								(A)In

				generalA judicial officer shall order the release of a material

				witness arrested pursuant to a warrant issued under subsection (a) on personal

				recognizance or upon execution of an unsecured appearance bond under section

				3142(b), or on a condition or combination of conditions under section 3142(c),

				unless the judicial officer determines by clear and convincing evidence that

				such release will not reasonably assure the appearance of the witness as

				required.

								(B)Testimony

				secured by depositionNo material witness may be detained because

				of the inability of the witness to comply with any condition of release if the

				testimony of such witness can adequately be secured by deposition.

								(3)Detention

								(A)No reasonable

				assurance of appearanceIf, after a hearing pursuant to the

				provisions of section 3142(f)(2), a judicial officer finds by clear and

				convincing evidence that no condition or combination of conditions will

				reasonably assure the appearance of a material witness as required by this

				section, such judicial officer may order that the witness be detained for a

				period not to exceed 5 days, or until the testimony of the witness can

				adequately be secured by deposition or by appearance before the court or grand

				jury, whichever is earlier.

								(B)Extension of

				detention

									(i)In

				generalSubject to clause (ii), upon the motion of a party (or an

				attorney for the United States Government in a matter occurring before a

				Federal grand jury), the period of detention under subparagraph (A) may be

				extended for additional periods of up to 5 days, or until the testimony of a

				material witness can adequately be secured by deposition or by appearance

				before the court or grand jury, whichever is earlier.

									(ii)LimitThe

				total period of detention under this subparagraph may not exceed—

										(I)30 days, where

				the testimony of the witness is sought in a criminal case; or

										(II)10 days, where

				the testimony of the witness is sought in a grand jury proceeding.

										(C)Good cause

				requiredA motion under subparagraph (B) shall demonstrate good

				cause for why the testimony of a material witness could not adequately be

				secured by deposition or by appearance before the court or grand jury during

				the previous 5-day period.

								(4)Factors to be

				consideredA judicial officer, in determining whether a material

				witness should be released or detained—

								(A)shall take into

				account the available information concerning the history and characteristics of

				the witness, including the information described in section 3142(g)(3)(A);

				and

								(B)may consider

				challenges to the basis of the warrant.

								(5)Contents of

				release orderA release order issued under paragraph (2) shall

				comply with the requirements of paragraphs (1) and (2)(B) of section

				3142(h).

							(6)Contents of

				detention orderA detention order issued under paragraph (3)

				shall comply with the requirements of section 3142(i), provided that a judicial

				officer shall direct that a material witness be held—

								(A)in a facility

				separate and apart, to the extent practicable, from persons charged with or

				convicted of a criminal offense; and

								(B)under the least

				restrictive conditions possible.

								(e)Report

							(1)In

				generalNotwithstanding any other provision of law, the Attorney

				General shall provide to the Committees on the Judiciary of the Senate and the

				House of Representatives an annual report regarding the use of this section by

				the United States Government during the preceding 1-year period.

							(2)Content of

				reportA report required under paragraph (1) shall

				include—

								(A)the number of

				warrants sought under subsection (a), and the number either granted or

				denied;

								(B)the number of

				material witnesses arrested pursuant to a warrant issued under subsection (a)

				whose testimony was not secured by deposition or by appearance before the court

				or grand jury, and the reasons therefore; and

								(C)the average

				number of days that material witnesses arrested pursuant to a warrant issued

				under subsection (a) were

				detained.

								.

			(b)Amendment to

			 Federal Rules of Civil ProcedureRule 46(h) of the Federal Rules

			 of Criminal Procedure is amended to read as follows:

				

					(h)Supervising

				detention pending trialTo eliminate unnecessary detention, the

				court must supervise the detention within the district of any defendants

				awaiting trial and of any persons held as material

				witnesses.

					.

			

